 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ACOSTA,                                       No. 1:19-cv-00650-LJO-SKO
12                        Plaintiff,
13             v.                                        ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
14    KRISTOPHER CALVILLO-DIAZ dba El
      Kora Auto Repair and Tires, et al.,                (Doc. 15)
15
                          Defendants.
16

17

18            On September 5, 2019, Plaintiff filed a Notice of Voluntary Dismissal of Entire Action, in

19   which Plaintiff indicates the case has settled and notifies the Court of the dismissal of this action

20   with prejudice. (Doc. 15.) Plaintiff filed this notice before the opposing parties served either an

21   answer or a motion for summary judgment. As such, Plaintiff has voluntarily dismissed this

22   matter with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Court

23   therefore DIRECTS the Clerk to close this case.

24
     IT IS SO ORDERED.
25

26   Dated:     September 9, 2019                                    /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
